
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 06-425; MB Docket No. 05-110; RM-11193] 
        Radio Broadcasting Services; Stringtown, OK 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule; dismissal. 
        
        
          SUMMARY:
          The Audio Division, at the request of Charles Crawford, the proponent of a petition for rule making to allot Channel 290A at Stringtown, Oklahoma, 70 FR 17,381, dismisses the petition for rule making and terminates the proceeding. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Deborah Dupont, Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        This is a synopsis of the Commission's Report and Order, MB Docket No. 05-110, adopted February 22, 2006, and released February 24, 2006. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC Information Center, Portals II, 445 12th Street, SW., Room CY-A257, Washington, DC 20554. The complete text of this decision also may be purchased from the Commission's duplicating contractor, Best Copy and Printing, Inc., 445 12th Street, SW., Room CY-B402, Washington, DC 20554, (800) 378-3160, or via the company's Web site, http://www.bcpiweb.com. The Report and Order is not subject to the Congressional Review Act, and therefore the Commission will not send a copy of it in a report to be sent to Congress and the Government Accountability Office, see U.S.C. 801(a)(1)(A). 
        
          Federal Communications Commission 
          John A. Karousos, 
          Assistant Chief, Audio Division,  Media Bureau. 
        
      
      [FR Doc. E6-3732 Filed 3-14-06; 8:45 am] 
      BILLING CODE 6712-01-P 
    
  